DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/020,012 filed on 09/14/2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 09/19/2022, which replace all prior or other submitted versions of the claims.
	-Claim 2, 10, 15  are marked as cancelled.
	-Claims 1,3-9,11-14,16-18 are pending.
-Claims 1,3-9,11-14, 16-18 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
6.	Applicant's remarks/arguments, see page 7-9, filed 09/19/2022, with respect to REMARKS, have been acknowledged.

7.	Applicant's remarks/arguments, see page 6-8, filed 09/19/2022, with respect to the Claims rejected under 35 U.S.C. §103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

8.	While as noted above the rejections in the current office action present new grounds of rejection, where claim features subject to remarks that follow are appropriately disclosed (See new grounds office action), in the interest of advancing prosecution examiner responds to Applicant in its remarks Page (ln 17-22) regarding Petruzelli et. al (US-20210112219-A1) which is also utilized in the current office action, where applicant indicates “Applicant notes that Petruzzelli only discloses one way communication of "signal data" (e.g., signal strength, broadcast channel, etc.) from the signal meter 115 to the app 145 (paragraph [0057] of Petruzzelli). The applications software and its user interface in Petruzelli do not provide two-way communication to remotely control operation of the signal meter and communicate commands to the tuner-demodulator of the signal meter”. 
	In response, examiner respectfully contends otherwise and directs applicant to: Petruzelli FIG. 4A & ¶0047 (ln 1-8) - channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405, which the examiner respectfully contends and notes discloses: a portable electronic device such as the depicted smart phone running the disclosed application where the device has a display with GUI, and connects and communicates wirelessly or via wireless interface with meter, including allowing used via its GUI to scan for channels (i.e. send commands channel scanning) and correspondingly receive from meter signal data (i.e. corresponding to the scan request one way, receive signal data the other way communication – two way communication of commands and data), and therefore discloses the corresponding recited claimed feature.  
Hence, examiner respectfully contends applicant’s remarks pertaining to Petruzelli are not persuasive and therefore not applicable.

9.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
10.            Claims 1, 4, 9, 14 is objected to because of the following informalities:
A.	Claims 1, 9, 14 all recite the terms “the wireless interface”, where utilizing claim 1 as an example representative of claims 9, and 14, the term “wireless interface” is first introduced with respect to “signal level meter having” having a “wireless interface” and subsequently “said tuner – demodulator” “outputting signal strength via the wireless interface” in claim 1, and furthermore a “portable electronic device” is thereafter also introduced as “having” “wireless interface for two-way communication”,  with further instances “the wireless interface” being referenced thereafter.  While it appears that “the wireless interface” whether utilized with respect to the  “signal level meter having” having a “wireless interface” or a “portable electronic device” “having” “wireless interface for two-way communication” refers to the same “the wireless interface”, specifics of whether there is further relational significance of the term “the wireless interface” to either the “signal level meter” or the “portable electronic device” appears lacking in the claim language as recited, hinting at questions pertaining to antecedent basis issues.  Appropriate review clarification, and/or correction is requested of applicant if any such relational significance exists beyond what is observed.

B.	Claims 9, 14 all recite the terms “location ” and “the location” , where utilizing claim 9 as an example representative of claim 14, the term “location” is first introduced with respect to “a remote antenna having a location ” and subsequently in “a portable electronic device transportable to the location” in claim 9, and furthermore thereafter also referenced in “said portable electronic device having” “global positioning system (GPS) functionality for determining the location of the portable electronic device”,  and thereafter referenced again as “portable electronic device providing: (a) a visual display of identifying information…….based on the location of the portable electronic device”.  While it appears that “the location” whether utilized with respect to the  “a remote antenna having a location” or the “the location of the portable electronic device” refers to the same “location” first introduced with respect to “a remote antenna”, specifics of whether there is further relational significance of the term “the location” as utilized with respect to either the “a remote antenna” or the “portable electronic device” appears lacking in the claim language as recited, hinting at questions pertaining to antecedent basis issues. Appropriate review clarification, and/or correction is requested of applicant if any such relational significance exists beyond what is observed.
	
C.	Claim 9 recites first recites “said tuner - demodulator also measuring and outputting signal strength via the wireless interface” and subsequently recites “corresponding signal strength information for signal sources received via the wireless interface from the tuner – demodulator”.  Based upon observations of similar recitations in Claim 1 where the terms “signal strength” is consistently utilized between the two parallel recitations, and Claim 14 where “signal strength information” is consistently utilized between the two parallel recitations, it is possible that applicant had a similar intent for claim 9 where  “signal strength” is first recited and “signal strength information” is later differently recited, and as such questions are raised as to whether applicant’s objective for the subject claim 9 recitations is to recite either “signal strength” or “signal strength information” in both instances for the subject claim 9 limitations, as observed in Claim 1, and Claim 14 .  Appropriate review clarification, and/or correction is requested.
	
D.	Claim 4 recites “regarding at least one signal source” and later recites “the signal sources”. While it appears “the signal sources” may somehow be referring back to “at least one signal source”, the term “the signal sources” are introduced for the first time in claim 4 or independent claim 1 indicating questions on a possible lack of proper antecedent basis.  Appropriate review clarification, and/or correction is requested.

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

12.            Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over  Technical Circuits - Satellite Tracking with DVB Finder Jul 10, 2018  Satellite tracking with DVB finder App with the help of 6303 satfinder option https://www.youtube.com/watch?v=59U88h5QKLM referenced hereafter as “DVB”(website video is available for review as of the date of citation on YouTube), in view of Lam (US-20070014383-A1) referenced hereafter as “Lam”.
Regarding Claim 1. (currently amended) DVB teaches: A system for assisting in installation of a remote antenna (DVB – approx. time stamp(s) 0:12, 3:46, 4:21, 4:54 – NOTE: a system comprising a DVB app installed on a smart phone connected via Wifi interface to a satellite receiver set-top box and TV, which is depicted to show providing assistance in directing a dish antenna towards a transponder for receiving TV network) having a location (DVB – approx. time stamp(s) 0:12, 4:14, 4:53 – NOTE: depicts smart phone device with DVB app connected at the location of the dish antenna with coordinates shown on screen, where dish location is different from the TV and Satellite receiver) and outputting an antenna signal to a television or set top box (TV / STB) (DVB – approx. time stamp(s) 0:12, 3:46, 4:21, 4:54 – NOTE: satellite receiver set-top box receives dish antenna signals for TV network, and satellite receiver set-top box is also connected to TV), 
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB (DVB – approx. time stamp(s) ) 0:12, 4:14, 4:53 NOTE: satellite receiver set-top box i.e. signal level meter receives measures dish antenna signals and displays signal strength on DBV app screen as received by satellite receiver set-top box from dish antenna), 
said signal level meter having: 
(a) a wireless interface for external communication of data and commands (DVB – approx. time stamp(s) 0:12, 1:01, 1:38; NOTE: DVB App and satellite receiver set-top box i.e. signal level meter are connected via Wifi interface i.e. wireless interface and the satellite receiver set-top box is shown to interact i.e. communicate via commands input from DVB app, such as add a transponder to check availability and signal strength and display signal strength received at satellite receiver set-top box  i.e. two-way exchange of commands and data ); and 
(b) a tuner - demodulator (DVB – approx. time stamp(s) 0:12, 4:21, 4:54 – NOTE: satellite receiver set-top box i.e. signal level meter shown connected to Dish antenna and receives Dish antenna signal (i.e. comprises a tuner and demodulator for received signal) and supplies signal strength data for display) controlled by said commands received via the wireless interface demodulating the antenna signal (DVB – approx. time stamp(s) 0:12, 1:01, 1:38; NOTE: DVB App and satellite receiver set-top box i.e. signal level meter connected via Wifi interface is depicted to control satellite receiver set-top box i.e. communicate via commands input from DVB app, to change, add a transponder to check availability and signal strength and display signal strength received at satellite receiver set-top box  i.e. change retune tuner demodulator to other receivable dish antenna signals and display appropriately) and providing an output signal for the TV / STB (DVB – approx. time stamp(s) 0:12, 3:46, 4:21, 4:54 – NOTE: satellite receiver set-top box receives dish antenna signals output from dish antenna for TV network, and satellite receiver set-top box controlled by the DBV app provides an output signal for the satellite receiver set-top box for display on DVB app or output signal to connected TV for functionality i.e. control functions, TV network, as appropriate), 
said tuner - demodulator also measuring and outputting signal strength via the wireless interface (DVB – approx. time stamp(s) 0:12, 1:01, 1:38, 4:21, 4:54; NOTE: the satellite receiver set-top box (i.e. comprising the receiver tuner demodulator) controlled by the DVB App is shown to interact i.e. communicate via commands input from DVB app, and display signal strength received at satellite receiver set-top box on the DVB App i.e. two-way exchange of commands and data to output signal strength via the wireless wifi interface); 
and applications software running on a portable electronic device transportable to the location of the antenna (DVB – approx. time stamp(s) 0:12, 3:46, 4:21, 4:54 – NOTE: a DVB app i.e. application software downloaded from google play installed on a smart phone I.e. portable electronic device, connected via Wifi interface to a satellite receiver set-top box and TV, shown as providing installation assistance at the location of the dish antenna i.e. transportable to the location of the antenna); 
said portable electronic device having a processor, display (DVB – approx. time stamp(s) 0:12, 3:46, 4:21, 4:54 – NOTE: smart phone running DVB app i.e. portable electronic device with computational ability to process and execute application with display for output and input of data and commands), and wireless interface for two-way communication of said data and commands with the signal level meter (DVB – approx. time stamp(s) 0:12, 1:01, 1:38, 4:21, 4:54; NOTE: See above the satellite receiver set-top box (i.e. comprising the receiver tuner demodulator) controlled by the DVB App interacting via the wireless wifi interface i.e. communicate via commands input from DVB app, and display signal strength received at satellite receiver set-top box on the DVB App i.e. two-way exchange of commands and data); 
said applications software and portable electronic device (DVB – approx. time stamp(s) 0:12, 3:46, 4:21, 4:54 – NOTE: See above a DVB app) providing:
(a) a visual indication on the display of the signal strength received via the wireless interface from the tuner – demodulator (DVB – approx. time stamp(s) 0:12, 1:01, 1:38, 4:21, 4:54; NOTE: See above the satellite receiver set-top box (i.e. comprising the receiver tuner demodulator) controlled by the DVB App is shown to interact  via the wireless wifi interface with DVB app, and visually display signal strength received at satellite receiver set-top box on the DVB App display); and 
(b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (DVB – approx. time stamp(s) 0:12, 1:01, 1:38, 4:21, 4:54; NOTE: See above, the satellite receiver set-top box (i.e. comprising the receiver tuner demodulator) controlled by the DVB App interacting via the wireless wifi interface i.e. communicate via commands input from DVB app interface, to change, add a transponder to check availability and signal strength and display signal strength received at satellite receiver set-top box  i.e. to control operation of the signal level meter on/via the DVB App), and enabling the user to remotely control the tuner - demodulator via the wireless interface (DVB – approx. time stamp(s) 0:12, 1:01, 1:38, 4:21, 4:54; NOTE: See above, the satellite receiver set-top box (i.e. comprising the receiver tuner demodulator) controlled by the DVB App to control operation of the signal level meter).  
DVB does not appear to explicitly disclose or strongly suggest: providing adjustable gain; control the gain of
Lam which discloses: A system for assisting in installation of a remote antenna having a location and outputting an antenna signal to a television or set top box (TV / STB) (FIG. 10 & FIG. 16 7 FUG 17, ¶0053… a microprocessor controlled antenna….. allows the user to rotate the antenna…. allow the user to set-up …. distinct channels…. each of which has a particular antenna direction and gain setting; ¶0062….. antenna system…. coupled to a ….. low-pass filter by a coaxial feed line…. A first stage low noise amplifier….. A gain control circuit…. controls the gain of a second stage low noise amplifier.…output 66 of the A/B switch is presented for user interconnection of the antenna system to a television receiver; FIG. 10& FIG. 11 ¶0064….. A … remote control receiver… and corresponding remote controller antenna ….The receiver …. demodulates ….. command and control data…..coupled to the controller,….digitally encoded remote controller; ¶0065….. an antenna radio remote controller….. A numeric keypad with gain selection controls; NOTE: A system for remotely controlling, setting azimuth, signal gain of TV antenna signal received by antenna i.e. assisting in installation of antenna at location remote from remote controller where the antenna is connected to the antenna system via coaxial cable i.e. the antenna signal is output to the system including the low-pass filter…. low noise amplifier etc.), 
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB (FIG. 1 & FIG. 16 & ¶0072….. antenna system….housing base portion 4 presents ….display…. of the present channel ….antenna rotor direction and gain setting; NOTE: An antenna system i.e. a signal level meter that presents at least the signal gain level applied to the antenna signal input to the antenna system),
said signal level meter having: 
(a) a wireless interface for external communication of data and commands (Lam - FIG. 10, FIG. 11, FIG. 16 & ¶0064 See above; NOTE: The antenna System i.e. signal level meter comprising a remote control receiver and corresponding remote controller antenna i.e. wireless interface for external communication where the receiver demodulates command and control data sent by a digitally encoded remote controller); and 
(b) a tuner (Lam - ¶0062….. antenna system…. coupled to a ….. low-pass filter by a coaxial feed line….; NOTE: a RF TV signal tuner) controlled by said commands received via the wireless interface (Lam - FIG. 10, FIG. 11, FIG. 16 & ¶0064 See above; NOTE: The antenna System i.e. signal level meter comprising a remote control receiver and corresponding remote controller antenna i.e. wireless interface for external communication where the receiver demodulates command and control data sent by a digitally encoded remote controller) and providing adjustable gain to generate  an output signal for the TV / STB (Lam FIG. 10 & ¶0065….. an antenna radio remote controller….. A numeric keypad with gain selection controls; FIG. 13 & ¶0062 see above; ¶0064 See above; ¶0068…. remote command has been received, then flow proceeds to step 130; ¶0069….step 132 … gain setting for the received channel are recalled….step 136, the recalled gain state is set  ; Claim 17…An antenna system for receiving radio waves and for operation in conjunction with a remote controller that transmits encoded radio signals with control data that may include gain state data; NOTE: antenna system signal level meter comprising a tuner and controller which allows remote control and adjustment of gain applied to TV signals received and output from system to TV ),
a portable electronic device transportable to the location of the antenna; said portable electronic device providing: a user interface enabling a user to remotely control operation of the signal level meter by commands communicated via the wireless interface and enabling the user to remotely control the gain of(Lam FIG. 10 & ¶0065 See above….. an antenna radio remote controller…..with gain selection controls; FIG. 13 & ¶0062 see above; ¶0064 See above; ¶0068 See above…. remote command has been received….step 130; ¶0069….step 132 … gain setting for the received channel ….step 136, the recalled gain state is set; Claim 17…An antenna system for receiving radio waves and for operation in conjunction with a remote controller that transmits encoded radio signals with control data that may include gain state data; NOTE: antenna system signal level meter comprising a tuner and controller which allows remote control i.e. a portable electronic device transportable to antenna location, to control and adjust selection of channels (i.e. operation of the signal level meter) and correspondingly set gain states i.e. gains applied to the channels (i.e. enable user to remotely control the gain of the tuner as applied to TV signals) received and output from system to TV ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB with teachings of Lam, since Lam enables procedures receiving broadcast television and radio signals, including remotely controlling the gain level of a radio frequency amplifier that outputs the signals, which provides exceptional RF performance across multiple channels and frequencies at reasonable cost (Lam - ¶0007, Claim 17).

13.          Claims 3, 4, 5, 6, 9, 11, 14, 16  are rejected under 35 U.S.C. 103 as being unpatentable over  DVB” in view of Lam, further in view of Petruzelli et. al (US-20210112219-A1), referenced hereafter as “Petruzelli”.
Regarding Claim 3. (original) DVB in view of Lam teaches: The system of claim 1 
furthermore DVB discloses: wherein the portable electronic device includes global positioning system (GPS) functionality for determining the location of the portable electronic device(DVB – approx. time stamp(s) 1:01, 4:14, 4:53; NOTE: DVB app running on smart phone device , where smart phones are well known to have GPS functionality for location determination of the smart phone device as in, the depicted smart phone shown as initially as “getting location”, and later showing location coordinates both outside by dish antenna, and inside by the satellite receiver set-top box such as coordinates “9.398 N, 76.349 E” ), and provides internet access (DVB – approx. time stamp(s) 0:12, 1:01, 4:14, 4:53; NOTE: Smart phone device with DVB app depicted as being in coverage for cell phone coverage i.e. coverage bars shown, where cell phone coverage at the time of the disclosed DVB reference, is well known to provide internet access such as where it is disclosed DVB app is downloaded from google play store i.e. internet access); 
and wherein the applications software based on the location of the portable electronic device displays identifying information (DVB – approx. time stamp(s) 1:11; NOTE: depicts available identified satellite sources such as Intelsat14, Intelsat25, Amazonas 3 etc., on smart phone device display in the DVB app at the location of the satellite receiver and the smart phone device) and signal strength information for the signal sources (DVB – approx. time stamp(s) 1:38, 1:58, 3:16; NOTE: DVB able to select Satellite transponders from any Satellite sources in the list and display corresponding signal strength information (such as depicted Intelsat 17 and later Intelsat 904 with TV network transponder) for the signal sources respectively).  
DVB in view of  Lam does not appear to explicitly teach or strongly suggest: accesses an internet database to download identifying information regarding signal sources;
Petruzelli (See claim 9 and Claim 14 for further disclosures by Petruzelli) discloses: wherein the portable electronic device includes global positioning system (GPS) functionality for determining the location of the portable electronic device (Petruzelli – Page 9 Claim 6 - generating the second GUI includes: determining the location of the OTA antenna using a location service or global positioning system (GPS) associated with the client device; NOTE: client device has GPS functionality utilized for determining location of the client device), and provides internet access (Petruzelli - ¶0028 the client device 120 is “offline,” that is, does not have access to a communication network 130, such as Internet or local area network (LAN), to connect with the server 150, the installation information 140 is stored locally in the client device 120, and is transmitted to the server 150 when the client device 120 goes “online,” that is, can access the communication network 130 to connect with the server 150; NOTE: Client device like typical smart phones can access the internet); 
and wherein the applications software accesses an internet database to download identifying information regarding signal sources based on the location of the portable electronic device (Petruzelli - Petruzelli – FIG.3 & ¶0028 See above, ¶0067 client device 120 is online if it is connected to the communication network 130 and the server 150 is accessible by the client device 120 ; FIG. 4 A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405… the channels be pre-selected by the meter app 145, e.g., based on user selection information recorded in a workorder associated with the installation; ¶0048 an OTA antenna installation may be associated with a workorder, which is created by the server 150… workorder can include.. requested broadcast channels; NOTE: Device has internet access to communicate with server where preselected channels for a location in a work order communicated from the server are displayed on the GUI) and displays identifying information and signal strength information for the signal sources (Petruzelli - FIG. 4A & ¶0047 see above; NOTE: FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels pertaining to received preselected channels).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB in view of Lam with teachings of Petruzelli, since Petruzelli enables a meter app which allows the user to select a set of broadcast channels, view the signal strength of the selected set of broadcast channels, view the location of the broadcast towers of the selected set of broadcast channels in the mapping tool and to peak the OTA antenna for the selected set of broadcast channels accordingly (Petruzelli - ¶0025).

Regarding Claim 4. (original) DVB in view of Lam teaches: The system of claim 1 
furthermore DVB discloses: wherein the tuner - demodulator decodes identifying information from the antenna signal regarding at least one signal source, and wherein the applications software generates a display of the identifying information and signal strength information for the signal sources (DVB – approx. time stamp(s) 1:38, 1:58, 3:16; NOTE: DVB able to select Satellite transponders from any Satellite sources in the list i.e. identifying information and display corresponding signal strength information decoded by Satellite receiver i.e. tuner demodulator for the signal sources respectively, such as depicted as DVB app displaying Intelsat 17 identifying information and indication of signal strength, and later similar display information for Intelsat 904 with TV network transponder signal).
Assuming arguendo (emphasis added note disclosures of DVB above) DVB in view of  Lam does not appear to explicitly teach or strongly suggest: wherein the tuner - demodulator decodes identifying information from the antenna signal regarding at least one signal source, and wherein the applications software generates a display of the identifying information and signal strength information for the signal sources,
Petruzelli (See claim 9 and Claim 14 for further disclosures by Petruzelli) discloses: wherein the tuner - demodulator decodes identifying information from the antenna signal regarding at least one signal source (Petruzelli - ¶0021 a meter is a device which measures a signal quality or strength of a signal (e.g., for a broadcast channel) received by the OTA antenna ; ¶0023 (ln 1-5) meter 115 is installed with the OTA antenna 110, .. meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110; FIG. 4A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405..the signal data displayed in the channel scan feature GUI 405 can include one or more of a radio frequency in which a broadcast channel is transmitted, a virtual channel number of the broadcast channel, a station name of the broadcast channel, a call sign of the station, or a signal strength of the broadcast channel. The signal strength is measured as a function of one or more of a power, SNR ratio, or MER of a radio signal of the broadcast channel; NOTE: user can input channel scan and meter accordingly supplies OTA signals from antenna which provides Client with antenna App for interpretation, signal data including signal strength, signal to noise ratio, modulation error ratio MER), and wherein the applications software generates a display of the identifying information and signal strength information for the signal sources (Petruzelli - FIG. 4A & ¶See above; NOTE: user can input channel scan and meter accordingly supplies OTA signals from antenna which provides Client with antenna App for interpretation, signal data including signal strength, signal to noise ratio, modulation error ratio MER which is displayed by the GUI).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB in view of Lam with teachings of Petruzelli, since Petruzelli enables a meter app which allows the user to select a set of broadcast channels, view the signal strength of the selected set of broadcast channels, view the location of the broadcast towers of the selected set of broadcast channels in the mapping tool and to peak the OTA antenna for the selected set of broadcast channels accordingly (Petruzelli - ¶0025).

Regarding Claim 5. (original) DVB in view of Lam and Petruzelli teaches: The system of claim 4 wherein the tuner - demodulator scans a range of frequencies under the control of the applications software to identify a plurality of signal sources.  
furthermore DVB discloses: wherein the tuner - demodulator scans a range of frequencies under the control of the applications software to identify a plurality of signal sources (DVB – approx. time stamp(s) 1:38, 1:58, 3:16; NOTE: DVB app able to select Satellite transponders from any Satellite sources in the list of available Satellite sources and display corresponding signal strength information decoded by Satellite receiver i.e. DVP App controls tuner demodulator via entry commands to scan different transponder frequencies (i.e. a range of frequencies) as controlled by DVB app, such as depicted as DVB app displaying Intelsat 17 identifying and frequency information and indication of signal strength, and later similar display information for Intelsat 904 with TV network transponder signal)
furthermore Petruzelli discloses: wherein the tuner - demodulator scans a range of frequencies under the control of the applications software to identify a plurality of signal sources (Petruzelli - FIG. 4A & ¶0047 See above; NOTE:  channel scanning feature allows a user to scan for one or more broadcast channels available for reception by an OTA antenna where client device receives signal data from the meter and displays it in the channel scan feature GUI).

Regarding Claim 6. (original) DVB in view of Lam teaches: The system of claim 1
wherein the applications software displays a map of signal sources and their respective signal strengths.  
DVB in view of  Lam does not appear to explicitly teach or strongly suggest: wherein the applications software displays a map of signal sources and their respective signal strengths,
Petruzelli (See claim 9 and Claim 14 for further disclosures by Petruzelli) discloses: wherein the applications software displays a map of signal sources and their respective signal strengths (Petruzelli – FIG. 4B & ¶0024 .. meter app 145 includes a mapping tool (e.g., as illustrated in FIG. 4B) that displays on a geographical map, the location of the building 105 (e.g., based on address of the building) and the location of the broadcast towers of various broadcast channels. Additionally, the mapping tool may also display connecting lines between the broadcast towers and the address of the building 105 and their directions…; ¶0025 meter app 145 allows the user 125 to select a set of broadcast channels, e.g., those that a customer is interested in watching, view the signal strength of the selected set of broadcast channels, view the location of the broadcast towers of the selected set of broadcast channels in the mapping tool and to peak the OTA antenna for the selected set of broadcast channels accordingly; NOTE: Application displays a map of broadcast channels and broadcast tower or sources and allows user to select a set of channels and view signal strength).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB in view of Lam with teachings of Petruzelli, since Petruzelli enables a meter app which allows the user to select a set of broadcast channels, view the signal strength of the selected set of broadcast channels, view the location of the broadcast towers of the selected set of broadcast channels in the mapping tool and to peak the OTA antenna for the selected set of broadcast channels accordingly (Petruzelli - ¶0025).

Regarding Claim 9. (currently amended) DVB teaches: A system for assisting in installation of a remote antenna having a location and outputting an antenna signal to a television or set top box (TV / STB), 
(See the rejection of Claim 1, Claim 9 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB, said signal level meter having: (a) a wireless interface for external communication of data and commands; and (b) a tuner - demodulator controlled by said commands received via the wireless interface demodulating the antenna signal and providing adjustable gain to generate an output signal for the TV / STB, said tuner - demodulator also measuring and outputting signal strength via the wireless interface; and applications software running on a portable electronic device transportable to the location of the antenna; said portable electronic device having a processor, display, wireless interface for two-way communication of said data and commands with the signal level meter, global positioning system (GPS) functionality for determining the location of the portable electronic device (DVB – approx. time stamp(s) 1:01, 4:14, 4:53; NOTE: DVB app running on smart phone device , where smart phones are well known to have GPS functionality for location determination of the smart phone device as in, the depicted smart phone shown as initially as “getting location”, and later showing location coordinates both outside by dish antenna, and inside by the satellite receiver set-top box such as coordinates “9.398 N, 76.349 E” ), and providing internet access (DVB – approx. time stamp(s) 0:12, 1:01, 4:14, 4:53; NOTE: Smart phone device with DVB app depicted as being in coverage for cell phone coverage i.e. coverage bars shown, where cell phone coverage at the time of the disclosed DVB reference, is well known to provide internet access such as where it is disclosed DVB app is downloaded from google play store i.e. internet access); 
said applications software and portable electronic device providing: (a) a visual display of identifying information regarding signal sources downloaded from an internet database based on the location of the portable electronic device (DVB – approx. time stamp(s) 1:11; NOTE: depicts available identified satellite sources such as Intelsat14, Intelsat25, Amazonas 3 etc., on smart phone device display in the DVB app at the location of the satellite receiver and the smart phone device), and corresponding signal strength information for signal sources received via the wireless interface from the tuner – demodulator(DVB – approx. time stamp(s) 1:38, 1:58, 3:16; NOTE: DVB able to select Satellite transponders from any Satellite sources in the list and display corresponding signal strength information (such as depicted Intelsat 17 and later Intelsat 904 with TV network transponder) for the signal sources respectively); and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface, and enabling the user to remotely control the gain of the tuner- demodulator via the wireless interface(See the rejection of Claim 1, Claim 9 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).
DVB in view of  Lam does not appear to explicitly teach or strongly suggest: sources downloaded from an internet database;
Petruzelli which also discloses: A system for assisting in installation of a remote antenna having a location and outputting an antenna signal to a television or set top box (TV / STB) (Petruzelli – FIG. 1 & ¶0001 Over-the-air (OTA) television… signals ; over-the-air (OTA) antenna meter application (“meter app”) that facilitates a user in installing an OTA antenna at the premises of a customer; ¶0022 environment 100 includes a client device 120 in which a meter app 145 is installed.. communicating with an OTA meter 115; ¶0028 meter app 145 can transmit the installation information 140 to a server device (“server”) 150; ¶0047 channel scan feature GUI 405 allows a user, ..to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105; NOTE: environment or system comprising client device coupled to an OTA meter to measure OTA signals intended for input into any television at location of antenna and a server), said system comprising: 
a signal level meter measuring the antenna signal input to the TV / STB(Petruzelli - ¶0022 See above OTA meter; ¶0023 (ln 1-5).. meter 115 is installed with the OTA antenna 110, ….installed at a location… meter app 145 receives signal data from the meter 115 and interprets …. to show a list of the broadcast channels available for reception by the OTA antenna 110 …. their signal strength (…. “signal quality”) in the meter app 145; NOTE: OTA meter (a signal level meter) measures OTA television signals from connected antenna intended for input to the Television and communicates broadcast channel signal information to the client device with meter App), said signal level meter having: (a) a wireless interface for external communication (Petruzelli - ¶0022.. the OTA meter 115 has a wireless communication interface, such as Bluetooth. …. client device 120 and the OTA meter 115 may communicate wirelessly using Bluetooth. …. wireless communication between the client device 120 and the OTA meter 115 is not restricted to Bluetooth, it can happen over other wireless communication protocols; NOTE: Wireless interface for external communication with Meter App on client device) of data (Petruzelli - ¶0023 Upon connecting ….., wirelessly, meter app 145 receives signal data from the meter 115 and interprets …. to show….See above ¶0023; ¶0047 (ln 1-8) channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405; NOTE: receives and/or exchanges data from meter app) and commands (Petruzelli – FIG. 4 A & ¶0047 (ln 1-8) See above …channel scan feature GUI 405 allows a user, … to scan for one or more broadcast channels available….. receives signal data….displays; FIG. 6 & ¶0054 communication management component 605 can communicate …… establish a connection, e.g., wireless, between the client device 120 and the meter 115; FIG. 7 & ¶0056 block 705, the communication management component 605 establishes a connection, e.g., a wireless connection via Bluetooth, between the meter 115 and the client device 120; NOTE: user via communication interface of device to input scan commands to meter and receive corresponding data from meter, and the client device and meter exchange commands and data during wireless connection set-up  (i.e. two way communication)); and (b) a tuner - demodulator (Petruzelli - ¶0021 a meter is a device which measures a signal quality or strength of a signal ….received by the OTA antenna ; ¶0023 (ln 1-5) See above…. meter 115 is installed with the OTA antenna,….meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110; FIG. 4A & ¶0047 See above….the signal data displayed in the channel scan feature GUI 405 can include …. a radio frequency in which a broadcast channel is transmitted, a virtual channel number of the broadcast channel, a station name of the broadcast channel, a call sign of the station, or a signal strength of the broadcast channel. The signal strength is measured as a function of one or more of a power, SNR ratio, or MER of a radio signal of the broadcast channel; NOTE: meter receives OTA signals from antenna and provides Client with antenna App signal data including signal strength, signal to noise ratio, modulation error ratio MER or meter is a receiver tuner demodulator of wireless OTA signal providing frequency (i.e. tuning to) of channel, signal strength, SNR, modulation error ratio data)) controlled by said commands received via the wireless interface (Petruzelli – FIG. 4 A & ¶0047; FIG. 6 & ¶0054; FIG. 7 & ¶0056; See above; NOTE: user via communication interface of device to input scan commands to meter and receive corresponding data including signal modulation MER data from meter controlled by the input commands, and the client device and meter exchange commands and data also during wireless connection set-up  ) demodulating the antenna signal (Petruzelli - ¶0023 (ln 1-5) See above..; FIG. 4A & ¶0047 see above; NOTE: meter receives OTA signals from antenna and provides Client with antenna App signal data including frequency (i.e. tuning to) of channel ,signal strength, signal to noise ratio, modulation error ratio MER or meter is a receiver tuner demodulator of wireless OTA signals providing signal strength, SNR, modulation error ratio data)) and providing an output signal for the TV / STB (Petruzelli – FIG. 1 & ¶0001 Over-the-air (OTA) television… signals; ¶0023 (ln 1-5) See above..; FIG. 4A & ¶0047 see above; NOTE: Meter tunes and demodulates, measures OTA signals, and outputs signal strengths for providing Television broadcast reception), said tuner - demodulator also measuring and outputting signal strength via the wireless interface (Petruzelli – FIG. 1 & ¶0023 see above; NOTE: upon connecting wirelessly or via wireless interface the client device with meter app receives signal strength data from meter); and applications software running on a portable electronic device transportable to the location of the antenna(Petruzelli - ¶0021 The meter app can be executed on a client device, such as a smartphone. ;¶0022 See above …a client device 120 in which a meter app 145 is installed.. communicating with an OTA meter 115; ¶0023 user 125 may try adjusting the position of the OTA antenna 110, e.g., change the height and/or a direction of the OTA antenna 110, and determine if the signal strength improves by looking at the signal strength displayed in the meter app 145, e.g., as the OTA antenna 110 is adjusted; NOTE: A meter application installed and executing or running on a portable electronic device or smart phone, wirelessly viewable at antenna location where antenna installation adjustments are made or transportable to the location of the antenna); said portable electronic device having a processor, display, wireless interface for two-way communication (Petruzelli – FIG.1 & ¶0022 …client device 120 can be any of ….computing devices, e.g., a desktop computer, a laptop computer, a smartphone, a tablet PC, a wearable device, that is capable of communicating with an OTA meter 115; FIG. 4A & ¶0047 See above; FIG. 12 & ¶0083 - FIG. 12 is a block diagram of a computer system …. used to implement any of the entities, components or services depicted.. include ….central processing units (“processors”) 1205, memory 1210, input/output devices 1225 (e.g., keyboard and pointing devices, display devices); NOTE: portable electronic device such as the depicted smart phone running the disclosed application where the device has processor, memory, a display with GUI, etc., and connects and communicates wirelessly or via wireless interface with meter, including allowing used via its GUI to scan for channels (i.e. send commands channel scanning) and correspondingly receive from meter signal data (i.e. corresponding to the scan request one way, receive signal data the other way communication – two way communication of commands and data)) of said data (Petruzelli - ¶0023 See above; ¶0047 (ln 1-8) See above; NOTE: receives and exchanges data with and/or from meter) and commands with the signal level meter(Petruzelli – FIG. 4 A & ¶0047 see above; FIG. 6 & ¶0054 see above; FIG. 7 & ¶0056 See above block 705; NOTE: user as noted earlier via communication interface of device to input scan commands to meter and receive corresponding data including signal modulation MER data from meter controlled by the input commands, and the client device and meter exchange commands and data also during wireless connection set-up ), global positioning system (GPS) functionality for determining the location of the portable electronic device (Petruzelli – Page 9 Claim 6 - generating the second GUI includes: determining the location of the OTA antenna using a location service or global positioning system (GPS) associated with the client device; NOTE: client device has GPS functionality utilized for determining location of the client device), and providing internet access (Petruzelli - ¶0028 the client device 120 is “offline,” that is, does not have access to a communication network 130, such as Internet or local area network (LAN), to connect with the server 150, the installation information 140 is stored locally in the client device 120, and is transmitted to the server 150 when the client device 120 goes “online,” that is, can access the communication network 130 to connect with the server 150; NOTE: Client device like typical smart phones can access the internet);
furthermore (Petruzelli) discloses: said applications software and portable electronic device providing:(a) a visual display of identifying information regarding signal sources downloaded from an internet database based on the location of the portable electronic device (Petruzelli– FIG.3 & ¶0028 See above, ¶0067 client device 120 is online if it is connected to the communication network 130 and the server 150 is accessible by the client device 120 ; FIG. 4 A & ¶0047 See above….channel scan feature GUI 405 allows ….. to scan for one or more broadcast channels available for reception by an OTA antenna installed ….. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405… the channels be pre-selected by the meter app 145, e.g., based on user selection information recorded in a workorder associated with the installation; ¶0048 an OTA antenna installation …. associated with a workorder, …. created by the server 150… workorder can include.. requested broadcast channels; NOTE: Device has internet access to communicate with server where preselected channels for a location in a work order communicated from the server are displayed on the GUI), and corresponding signal strength information for signal sources received via the wireless interface from the tuner – demodulator (Petruzelli - FIG. 4A & ¶0047 see above; NOTE: FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels pertaining to received preselected channels);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB in view of Lam with teachings of Petruzelli, since Petruzelli enables a meter app which allows the user to select a set of broadcast channels, view the signal strength of the selected set of broadcast channels, view the location of the broadcast towers of the selected set of broadcast channels in the mapping tool and to peak the OTA antenna for the selected set of broadcast channels accordingly (Petruzelli - ¶0025).

Regarding Claim 11 (original). DVB in view of Lam and Petruzelli teaches: The system of claim 9 
(See the rejection of Claim 6, Claim 11 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein the applications software and portable electronic device display a map of signal sources and their respective signal strengths(See the rejection of Claim 6, Claim 11 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14. (currently amended) DVB teaches: A system for assisting in installation of a remote antenna having a location and outputting an antenna signal to a television or set top box (TV / STB), 
(See the rejection of Claim 1 and Claim 9, Claim 14 recites similar and parallel features to Claim 1 and Claim 9, and the rationale for the rejection of claim 1 and 9 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB, said signal level meter having: (a) a wireless interface for external communication of data and commands; and (b) a tuner - demodulator controlled by said commands received via the wireless interface, demodulating the antenna signal with adjustable gain to generate an output signal for the TV / STB and decoding identifying information from the antenna signal regarding signal sources(Petruzelli - ¶0021 a meter is a device which measures a signal quality or strength of a signal (e.g., for a broadcast channel) received by the OTA antenna ; ¶0023 (ln 1-5) meter 115 is installed with the OTA antenna 110, .. meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110; FIG. 4A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405..the signal data displayed in the channel scan feature GUI 405 can include one or more of a radio frequency in which a broadcast channel is transmitted, a virtual channel number of the broadcast channel, a station name of the broadcast channel, a call sign of the station, or a signal strength of the broadcast channel. The signal strength is measured as a function of one or more of a power, SNR ratio, or MER of a radio signal of the broadcast channel; NOTE: user can input channel scan and meter accordingly supplies OTA signals from antenna which provides Client with antenna App for interpretation, signal data including signal strength, signal to noise ratio, modulation error ratio MER) , said tuner - demodulator also scanning over a range of frequencies to measure and output signal strength information for signal sources via the wireless interface(Petruzelli - FIG. 4A & ¶0047 See above; NOTE: user can input channel scan and accordingly receive from meter for interpretation display signal data from meter signal data including signal strength, signal to noise ratio, modulation error ratio MER ); 
and applications software running on a portable electronic device transportable to the location of the antenna; said portable electronic device having a processor, display, wireless interface for two-way communication of said data and commands with the signal level meter, and global positioning system (GPS) functionality for determining the location of the portable electronic device(Petruzelli – Page 9 Claim 6 - generating the second GUI includes: determining the location of the OTA antenna using a location service or global positioning system (GPS) associated with the client device; NOTE: client device has GPS functionality utilized for determining location of the client device); said applications software and portable electronic device providing:(a) a visual display of identifying information and signal strength information for signal sources received via the wireless interface from the tuner - demodulator(Petruzelli – FIG.3 & ¶0028 See claim 9, ¶0067 See claim 9 ; FIG. 4 A & ¶0047 See claim 9… the channels be pre-selected by the meter app 145, e.g., based on user selection information recorded in a workorder associated with the installation; ¶0048 an OTA antenna installation may be associated with a workorder, which is created by the server 150… workorder can include.. requested broadcast channels; NOTE: Device has internet access to communicate with server where preselected channels for a location in a work order communicated from the server are displayed on the GUI where FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels pertaining to received preselected channels); and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface, and enabling the user to remotely control the gain of the tuner- demodulator via the wireless interface (See the rejection of Claim 1 and Claim 9, Claim 14 recites similar and parallel features to Claim 1 and Claim 9, and the rationale for the rejection of claim 1 and 9 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 16 (original). DVB in view of Lam and Petruzelli teaches: The system of claim 14
(See the rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
 wherein the applications software and portable electronic device display a map of signal sources and their respective signal strengths (See the rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

14.          Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over  DVB” in view of Lam, further in view of Wilson et. al (US-20100017835-A1) referenced hereafter as “Wilson”.
Regarding Claim 7. (original) DVB in view of Lam teaches: The system of claim 1,
furthermore Lam discloses:  wherein the signal level meter further comprises at least one filter for filtering the antenna signal (FIG. 10 & ¶0062  See Claim 1 …. a 900 MHz low-pass filter ….; NOTE: a filter filtering the received antenna signal to the specified frequency band),
DVB in view of  Lam does not appear to explicitly teach or strongly suggest: filter selectable by applications software
Wilson discloses: filter selectable by applications software for filtering antenna signal (Wilson – FIG. 1 &  ¶0011 frequency agile band-pass filter capable of being tuned remotely to a particular ATSC broadcast channel. ..frequency agile band-pass filter is capable of being configured remotely to provide a specified attenuation to the particular tuned ATSC broadcast channel, …to mitigate co-channel or adjacent channel interference…; ¶0027 In response to determining that a particular ATSC broadcast channel is experiencing signal degradation… operator using .. workstation 156 may send one or more commands (e.g., SNMP commands) remotely to the .. via the data communication paths 160 and 164… to tune the example frequency agile band-pass filter 168 to the affected ATSC channel and/or to configure the example frequency agile band-pass filter 168 to mitigate the detected signal degradation(s): NOTE: An Advanced Television Systems Committee (ATSC) broadcast signals filter which is remotely configurable by SNMP commands from a workstation running applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB in view of Lam with teachings of Wilson, since it enables remote control or configuration of frequency agile band-pass filter to provide a specified attenuation to a particular tuned ATSC broadcast channel to mitigate co-channel or adjacent channel interference (Terry - ¶0011).

15.          Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over  DVB” in view of Lam, further in view of Terry et. al (US-20150011208-A1) referenced hereafter as “Terry”.
Regarding Claim 8. (original) DVB in view of Lam teaches: The system of claim 1 
furthermore Lam discloses: wherein the signal level meter further comprises a preamplifier for the antenna signal (Lam - FIG. 10 & ¶0062 See claim 1…. A first stage low noise amplifier 52 boosts the gain of the signal by 10 dB; NOTE: first stage amplifier i.e. pre-amplifier that boosts antenna signal by gain amount for further processing and control of signal ) having a gain controlled (Lam FIG. 10 & ¶0065….. an antenna radio remote controller….. A numeric keypad with gain selection controls; FIG. 13 & ¶0062 see above; ¶0064 See above; ¶0068…. remote command has been received, then flow proceeds to step 130; ¶0069….step 132 … gain setting for the received channel are recalled….step 136, the recalled gain state is set  ; Claim 17…An antenna system for receiving radio waves and for operation in conjunction with a remote controller that transmits encoded radio signals with control data that may include gain state data; NOTE: antenna system signal level meter comprising a tuner and controller which allows remote control and adjustment of gain applied to TV antenna signals received and output from system to TV )
by the applications software (Lam - FIG. 11 & ¶0065… A numeric keypad with gain selection controls 102 is coupled to the controller 96. ….. The controller interprets key actuations by the user and transmits command and control information; NOTE: A remote controller with a digital controller i.e. programmed - applications software programed to be executed by controller) to interpret key actuals and generate commands for gain control ).
Assuming arguendo DVB in view of  Lam does not appear to explicitly teach or strongly suggest: by the applications software,
Terry discloses:  A system outputting an antenna signal (Terry FIG. 1  & ¶0011 comprising a booster system and a remote control device …. monitoring the signal strength experienced at a wireless signal booster; NOTE: system out putting an antenna signal received), 
said system comprising: a signal level meter (Terry FIG. 1 & ¶0011.. monitoring the signal strength experienced at a wireless signal booster (also referred to as a wireless repeater); NOTE: Signal strength measure by the repeater or booster or signal level meter); 
said signal level meter having: (a) a wireless interface for external communication of data and commands (Terry – FIG. 1 ¶0011-The remote control application typically utilizes a short-range communication interface, such as Bluetooth, Wi-Fi, Zigbee, or other similar wireless interface that supports local wireless communications to monitor and control the booster from the external device; NOTE: wireless interface for control and monitoring measurement data); 
and (b) a tuner controlled by said commands received via the wireless interface (Terry – FIG.1 & ¶0011 The wireless repeater includes a short-range antenna, a tower-side antenna, a mobile-side antenna, and a base unit housing a bidirectional amplifier that amplifies and repeats duplex telecommunication signals transmitted over the tower-side and mobile-side antennas; NOTE: base unit or tuner-demodulator housing a bidirectional amplifier that amplifies and repeats duplex telecommunication signals controlled by the remote control application ); 
applications software running on a portable electronic device (Terry – FIG. 1 & ¶0011 a remote control application for remotely controlling and monitoring the signal strength experienced at a wireless signal booster (also referred to as a wireless repeater)… The remote control application typically utilizes a short-range communication interface, such as Bluetooth, Wi-Fi, Zigbee, or other similar wireless interface that supports local wireless communications to monitor and control the booster from the external device… external device can be a mobile phone, computer, tablet; NOTE: application software for control and monitoring a repeater base unit running on a device such as a mobile phone);
furthermore (Terry) discloses: the antenna signal having a gain controlled by the applications software (Terry – FIG. 1 & ¶0011 See Claim 2 above .. A user interface displayed on the external device running an application allows the user to monitor the signal strength registered by the booster and can be used to configure, adjust the gain, otherwise control, enable, shut down, and cause the booster and to perform other operations; NOTE: application software and device present an interface to control the amplifier gain of the booster base band unit or control the gain of the antenna signal received and transmitted by the booster).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DVB in view of Lam with teachings of Terry, since it enables a remote booster application running on an external device to implement remote control functionality allowing the external device to remotely control a wireless booster via communications transmitted over the short-range antenna without utilizing tower-side antenna or the mobile-side antenna (Terry - ¶0007).

16.          Claim 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over  DVB in view of Lam and Petruzelli, further in view of Wilson et. al (US-20100017835-A1) referenced hereafter as “Wilson”.
Regarding Claim 12 (original). DVB in view of Lam and Petruzelli teaches: The system of claim 9 
(See the rejection of Claim 7, Claim 12 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein the signal level meter further comprises at least one filter selectable by the applications software for filtering the antenna signal(See the rejection of Claim 7, Claim 12 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17 (original). DVB in view of Lam and Petruzelli teaches: The system of claim 14 
(See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the signal level meter further comprises at least one filter selectable by the applications software for filtering the antenna signal(See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).


17.          Claim 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over  DVB in view of Lam and Petruzelli, further in view of Terry et. al (US-20150011208-A1) referenced hereafter as “Terry”.
Regarding Claim 13 (original). DVB in view of Lam and Petruzelli teaches: The system of claim 9 
(See the rejection of Claim 8, Claim 13 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)wherein the signal level meter further comprises a preamplifier for the antenna signal having a gain controlled by the applications software(See the rejection of Claim 8, Claim 13 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18 (original). DVB in view of Lam and Petruzelli teaches: The system of claim 14 
(See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)wherein the signal level meter further comprises a preamplifier for the antenna signal having a gain controlled by the applications software(See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        


10/06/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                        
 reje